Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 13, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  143824(79)(81)                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 143824
  v                                                                COA: 301951
                                                                   Isabella CC: 2010-008488-CZ
  BRANDON McQUEEN and MATTHEW
  TAYLOR, d/b/a COMPASSIONATE
  APOTHECARY, LLC,
            Defendants-Appellants.

  ___________________________________


         On order of the Chief Justice, motions by Michigan Municipal League, Michigan
  Townships Association and the Public Corporation Law Section of the State Bar of
  Michigan and by Ann Arbor Medical Cannabis Guild, Inc. for leave to file briefs amicus
  curiae are considered and they are granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 13, 2012                     _________________________________________
                                                                              Clerk